Citation Nr: 0201986	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of a right ankle fracture and sprain.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
November 1988.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Lincoln Regional Office 
(RO), which granted service connection for residuals of a 
right ankle fracture and sprain and assigned a 10 percent 
rating, effective from May 22, 1997.  The veteran perfected 
an appeal with respect to the initial rating assigned by the 
RO for that disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In a September 1998 decision, the Board denied a 
rating in excess of 10 percent for residuals of a right ankle 
fracture and sprain.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a March 15, 2000 
Memorandum decision, the Court vacated the Board's September 
1998 decision and remanded the matter for readjudication 
consistent with its decision.  In September 2000, the Board 
remanded the matter to the RO for additional development of 
the evidence.  A review of the record indicates that the 
development requested by the Board has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, by September 2001 
rating decision, the RO increased the rating for the 
veteran's residuals of a right ankle fracture and sprain to 
30 percent, effective May 22, 1997.  Although an increased 
rating has been granted, the issue of entitlement to a rating 
in excess of 30 percent remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDING OF FACT

Residuals of the service-connected right ankle fracture and 
sprain include significant instability with occasional 
episodes of giving way, as well as some weakened movement, 
incoordination, and excess fatigability, productive of marked 
ankle disability; there is no objective evidence of nonunion 
of the tibia and fibula with loose motion requiring a brace.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for residuals of a right ankle fracture and sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board concludes that although 
this claim was initially decided by the RO before enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the veteran under that 
statute.  See Wensch v. Principi, No. 99-2210 (U.S. Vet. App. 
Dec. 20, 2001).

A review of the claims folder reveals that the veteran and 
his attorney have been advised of the evidence necessary to 
substantiate and support his claim via February 2000 and 
September 2001 Statements of the Case, as well as a February 
2001 letter from the RO.  These documents also provided 
notice of the appropriate laws and regulations governing the 
issue on appeal.  Despite receiving clear notice of the 
evidence of record and of the applicable criteria, the 
veteran has identified no outstanding evidence which would 
support his claim.  

The RO has obtained the veteran's service medical records and 
the claims folder contains VA and private clinical records.  
See 38 U.S.C. § 5103A(b) (West Supp. 2001).  By February 2001 
letter, the RO contacted the veteran and asked him to 
identify additional pertinent evidence in support of his 
claim; the veteran did not respond.  In addition, the veteran 
has been afforded VA medical examinations in July 1997, 
December 1999, December 2000, and March 2001.  See 38 U.S.C. 
§ 5103A(d).  The Board finds that the reports of these 
examinations, taken as a whole, are sufficiently detailed and 
adequately address the specific criteria set forth in the 
Rating Schedule.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

In view of the foregoing, and given the specific facts of 
this case, the Board finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  Thus, a remand for additional 
evidentiary development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In view of the foregoing, VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.

I.  Factual Background

The veteran's service medical records show that in July 1986, 
he tripped while on a road march and twisted his right ankle.  
X-ray examination revealed a small avulsion fracture of the 
right medial malleolus and the veteran was fitted with a 
plaster cast.  It was also noted that he had sustained a 
sprain of the lateral ligaments.  On follow-up examination in 
August 1986, neurovascular examination was intact, the cast 
was in good repair, and the veteran had no complaints.  The 
veteran was put on a temporary physical profile until October 
1986, with limitations including no jumping, running, walking 
or marching.  On examination in September 1986, the veteran's 
ankle was nontender and X-ray examination revealed that the 
fracture had healed.  On examination in November 1986, the 
veteran reported right ankle pain; examination revealed full 
range of motion, with no edema or ecchymosis; the assessment 
was sprain of the ligament secondary to break.  The remaining 
service medical records are negative for pertinent complaints 
or abnormalities.  At his October 1988 military separation 
medical examination, a history of a right ankle fracture in 
1986 was noted.  Physical examination revealed that the right 
ankle was well healed with no sequelae.

On May 22, 1997, the veteran's claim of service connection 
for residuals of a right ankle fracture was received at the 
RO.  In support of his claim, he submitted an October 1992 VA 
clinical record showing that he sought treatment for right 
ankle swelling after he stepped on a rock while running and 
twisted his ankle.  Examination at that time showed lateral 
malleolar swelling with slight ecchymosis, normal range of 
motion, and minimal tenderness over lateral malleolus.  X-ray 
examination was negative for a new fracture, but was 
interpreted as showing old arthritic changes along the medial 
malleolus.  The diagnosis was right ankle sprain and the 
veteran was fitted with an Ace bandage.  

Also submitted by the veteran in support of his claim were 
private clinical records dated from May to July 1997.  In 
pertinent part, these records show that in May 1997, the 
veteran sought treatment for right ankle pain.  He reported a 
history of a right ankle fracture in 1987, and indicated that 
he had had multiple episodes of right ankle sprain since that 
time.  Physical examination showed some tenderness laterally 
and anteromedially; there was also pain on full plantar 
flexion.  X-ray examination was interpreted as showing an 
avulsion fragment off the medial malleolus, a healthy 
mortise, and some narrowing of the articular cartilage.  The 
impression was lateral ankle ligament instability.  The 
private physician recommended an exercise program to 
strengthen the ankle versus a lateral ankle ligament 
reconstruction.  Also recommended was the use of a Swedo 
brace for athletic activities.  The veteran was given a 
sample of pain medication.

On follow-up examination in July 1997, the veteran reported 
that he had been doing ankle exercises and wearing a brace 
when he was on uneven terrain.  He indicated that he had not 
twisted his ankle since his last visit.  The impression was 
"[d]oing well with right ankle rehab."  The examiner advised 
the veteran that if he twisted his ankle again, ligament 
reconstruction should be considered.  

In connection with his claim, the veteran was afforded a VA 
foot examination in July 1997.  On examination, he denied 
right foot pain and objective findings included normal 
posture, gait and function.  In addition, the right foot 
showed no swelling, deformity, or tenderness.  X-ray 
examination of the right foot and lower leg was negative.  
The impression was history of right foot pain.  

On VA orthopedic examination in July 1997, the examiner noted 
that the veteran's claims folder was not available for 
review, but the veteran reported a history of a right leg 
fracture in 1986.  The examination report noted that his 
current complaints included falling two times daily due to 
right ankle weakness.  (The veteran has since corrected this 
to falling two times yearly).  He also denied pain and 
indicated that he took no pain medication.  On objective 
examination, there was no swelling or tenderness of the 
veteran's right leg below the knee, his right ankle joint, or 
his medial and lateral malleolus.  The examiner noted that 
the knee was free of impairment and that the right ankle 
joint had free range of motion for flexion, extension, 
inversion and eversion.  X-rays of the right ankle showed an 
old post traumatic calcification adjacent to the tip of the 
medial malleolus.  The ankle mortise was otherwise normal in 
appearance.  The diagnoses included history of right ankle 
joint sprain and history of fracture of the right leg.  

By September 1997 rating decision, the RO granted service 
connection for residuals of a right ankle fracture and sprain 
and assigned an initial 10 percent rating by analogy under 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The effective date of 
the award of service connection and the 10 percent rating was 
May 22, 1997, the date of receipt of the veteran's claim.  

The veteran appealed the RO's determination, claiming that he 
was entitled to a rating in excess of 10 percent.  He noted 
that he had chronic ankle instability for which he had to 
wear a brace when engaging in athletic activities.  He also 
noted that he was participating in physical therapy for his 
right ankle instability and had two to three right ankle 
sprains yearly as a result of his instability.  

In December 1999, the veteran again underwent VA orthopedic 
examination at which he reported intermittent pain and 
swelling of the right ankle, especially during cold weather.  
He also stated that he easily twisted his ankle, which 
resulted in pain and swelling of the joint.  He indicated 
that he had twisted his right ankle twice this year and three 
times during the previous year.  The veteran reported that he 
had an ankle brace which he used while hunting and walking on 
uneven terrain.  On objective examination, the veteran walked 
without assistance and was not wearing a brace.  There was no 
edema, erythema, tenderness, or loss of motion of the ankle.  
There was no pain on passive motion of the ankle.  X-ray 
examination of the ankle showed a rare corticated bony 
fragment inferior to the medial malleolus, but no other 
abnormalities.  The diagnosis was intermittent swelling of 
the right ankle, traumatic arthritis cannot be ruled out.  
Also diagnosed was question old avulsion fracture inferior to 
the medial malleolus.  

In a January 2000 statement, the veteran's attorney claimed 
that the veteran's right ankle disability "limits his ability 
to perform gainful employment as well as enjoying daily 
living activities."

On VA medical examination in December 2000, the veteran 
reported that he fell approximately once or twice yearly as a 
result of his right ankle disability.  He also indicated that 
he was aware of aching and pain in the right ankle with 
changes in the weather.  He also noticed instability and 
giving way when he was walking on uneven surfaces.  He stated 
that when his ankle did give way and he sustained an injury, 
it became swollen for approximately one week; he described 
these episodes as "flare-ups."  For that reason, he indicated 
that he wore an ankle brace when hunting or walking on uneven 
terrain to prevent injury.  The veteran reported that he 
worked as a parole officer and had lost no time from work due 
to his right ankle disability.  On examination, range of 
motion testing of the right ankle showed dorsiflexion from 
zero to 10 degrees, and plantar flexion from zero to 30 
degrees.  The diagnoses were old avulsion fracture of the 
left medial malleolus and recurrent sprain injury to the 
right ankle.  

On most recent VA medical examination in March 2001, the 
examiner noted that he had reviewed the veteran's claims 
folder extensively prior to the examination.  He noted that 
the veteran had a history of an in-service right ankle 
fracture, with subsequent episodes of occasional instability.  
He noted that the veteran reported that his ankle now gave 
way several times yearly and that he had difficulty 
navigating on uneven ground due to instability.  He noted 
that the veteran had been given an ankle stabilizing sleeve 
which had helped substantially.  The examiner noted that the 
veteran's disability had not interfered with his employment, 
and that he was able to pursue recreational activities if he 
is careful and used the ankle sleeve.  On objective 
examination, the veteran's gait was normal.  Range of motion 
of the right ankle showed 15 degrees of dorsiflexion and 45 
degrees of plantar flexion, which was comparable to the left 
ankle.  The right foot was neurovascularly intact and there 
was no significant tenderness over the ligaments.  There was 
a significant instability with lateral tilt of the ankle.  
The examiner indicated that he had reviewed previous X-ray 
examinations and noted no anterior to posterior spurring or 
other signs of degenerative arthritis.  The assessment was 
that the veteran had chronic right ankle instability which 
was fairly significant.  He indicated that there was no 
question that this instability limited the veteran's pursuit 
of recreational activities unless he wore ankle stabilization 
and was careful.  He also noted that the veteran's right 
ankle did exhibit some weakened movement, incoordination, and 
excess fatigability.  

By September 2001 rating decision, the RO increased the 
rating for the veteran's residuals of a right ankle fracture 
and sprain to 30 percent, effective May 22, 1997.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

III.  Analysis

As set forth above, the veteran's service-connected right 
ankle disability is currently rated by analogy under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under 
those criteria, a 30 percent evaluation is assigned for 
malunion of the tibia and fibula of either lower extremity 
when the disability results in marked knee or ankle 
disability.  A 40 percent evaluation requires nonunion of the 
tibia and fibula of either lower extremity when there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).

In this case, the RO based its decision to award a 30 percent 
rating on the veteran's symptoms of significant right ankle 
instability with episodes of chronic spraining, as well as 
the VA examiner's findings of some weakened movement, 
incoordination, and excess of instability.  The Board agrees 
with the RO that the veteran's right ankle symptoms as a 
whole reflect a marked ankle disability and more nearly 
approximate the criteria for a 30 percent under Diagnostic 
Code 5262.  

However, the Board finds that the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5262 have not been 
met.  As set forth above, the record contains absolutely no 
indication of nonunion of the tibia and fibula.  In fact, VA 
X-ray examination of the right lower leg was entirely normal.  
Moreover, although the veteran wears an ankle sleeve if he 
engages in recreational activities, there is no indication of 
loose motion requiring a brace.  In view of the foregoing, 
the Board finds that the criteria for a 40 percent rating 
have not been met under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2001).

In addition, the Board has considered the factors set forth 
by the Court in Deluca, but finds that the current evidence 
of record does not indicate that the veteran suffers from 
additional functional loss due to pain, weakness, etc., other 
than the functional loss contemplated by the award of a 30 
percent evaluation, and thus, a disability evaluation in 
excess of the 30 percent awarded is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

Here, the Board notes that there are other diagnostic codes 
that potentially relate to impairment of the ankle; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a rating in excess 
of 30 percent for the veteran's right ankle disability.  For 
example, Diagnostic Code 5271, pertaining to limitation of 
motion of the ankle, provides a maximum 20 percent rating for 
marked range of motion impairment.  As the veteran already 
receives in excess of the maximum rating for limitation of 
ankle motion, there also is no basis for a higher rating 
based on the Deluca factors.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  Thus, the Board finds that the criteria set forth 
in Diagnostic Code 5271 do not provide a basis to assign a 
rating in excess of the currently-assigned 30 percent for the 
veteran's service-connected right ankle disability.

Ankylosis ratable under Diagnostic Codes 5270 and 5272 
(2001).  Ankylosis is defined as "[s]tiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  In this case, the evidence of record, 
including reports of four VA medical examinations, does not 
reveal ankylosis of the right ankle, and the veteran does not 
contend that his right ankle is ankylosed.  Rather, motion of 
the right ankle is shown to be no more than very slightly 
limited; his right ankle has never been characterized as 
immobile or ankylosed and no fibrous or bony union across the 
joint has ever been shown.  Thus, the Board finds that the 
provisions pertaining to ankylosis are inapplicable in this 
case.

Likewise, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under Code 
5273 (2001) or of astragalectomy residuals ratable under Code 
5274 (2001).  Thus, these provisions are not applicable to 
this case.

The Board notes that there is conflicting evidence of record 
as to whether there is arthritis of the right ankle.  Even 
assuming that right ankle arthritis is shown, however, the 
Board finds that the record does not present a basis for 
assignment of a separate compensable rating for arthritis as 
any symptomatology resulting from any arthritis (such as pain 
and limited motion), overlaps with the symptomatology on 
which the current 30 percent rating is based.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice for the same symptoms.  38 C.F.R. § 4.14; see 
also Brady v. Brown, 4 Vet. App. 203 (1993).  Thus, the Board 
finds the criteria for a separate compensable rating for 
arthritis have not been met.  Esteban, 6 Vet. App. at 261-62.

The assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) was also considered in this case; however, 
despite the contentions of the veteran's attorney, the record 
shows that the veteran's service-connected right ankle 
disability has resulted in neither interference with 
employment nor periods of hospitalization, and it does not 
otherwise present an exceptional or unusual disability 
picture.  In fact, the veteran has reported that he has lost 
no time from work due to his disability and he has apparently 
never been hospitalized for his disability since the initial 
award of service connection.  Thus, further discussion of an 
extra-schedular rating is unnecessary.  Shipwash v. Brown, 8 
Vet. App. 218 (1995); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

After reviewing the evidence of record, it is the conclusion 
of the Board that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
right ankle disability.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 30 percent for residuals of a 
right ankle fracture and sprain is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

